Appeal Dismissed and Memorandum Opinion filed December 8, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00641-CV

                            JIMMY DIAZ, Appellant
                                         V.
               A.M. STRINGFELLOW UNIT, ET AL, Appellee

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-68893

                 MEMORANDUM                      OPINION
      This is an appeal from a judgment signed July 7, 2015. The notice of appeal
was filed July 20, 2015. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs); Tex.
Gov’t Code Ann. § 51.207.

      On August 11, 2015, this court ordered appellant to pay the appellate filing
fee on or before August 21, 2015, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee.

      Additionally, the clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record. On
September 17, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record.

      Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                         2